Citation Nr: 1146507	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at the "L" rate, based on the need for aid and attendance.

2.  Entitlement to a special home adaptation grant (SHAG) under 
38 U.S.C.§ 2101(b).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision (aid and attendance) and an April 2008 rating decision (SHAG) of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.   

During the pendency of this appeal, the Veteran's claim for entitlement to specially adapted housing (SAH) was granted by a rating decision in October 2009; therefore, it is no longer for appellate consideration.


FINDINGS OF FACT

1.  The Veteran is service connected for history of right knee degenerative joint disease status post total knee replacement associated with left below-the-knee amputation, posttraumatic stress disorder (PTSD), left below-the-knee amputation, low back syndrome associated with left below-the-knee amputation, left mid lung field lesion, and left lumbar sympathectomy associated with left below-the-knee amputation, for a combined disability evaluation of 90 percent.  

2.  The Veteran who has normal motion of his upper extremities with no muscle wasting is able to shave himself, feed himself, wash himself, and walk with a cane; although he also uses a scooter or electric wheelchair.  

3.  The evidence is against a finding that the Veteran is permanently bedridden.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran requires aid and attendance due to his service-connected disabilities independent of the left below-the-knee amputation.


5.  The Veteran is in receipt of SMC, subsection (k) on account of anatomical loss of one foot. 

6.  The Veteran has been granted entitlement to specially adapted housing (SAH) by an October 2009 rating decision. 


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based on the need for aid and attendance or housebound status have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011).

2.  The criteria for a special home adaptation grant (SHAG) have not been met.  38 U.S.C.A. § 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809a (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in July 2006, VA informed the appellant of what evidence was required to substantiate his claim for entitlement to special monthly compensation (SMC) based on the need for aid and assistance, of his and VA's duties for obtaining evidence and of the criteria for assignment of an effective date.  

In correspondence dated in March 2008, VA informed the appellant of what evidence was required to substantiate his claim for entitlement to a special home adaptation grant (SHAG) and of his and VA's respective duties for obtaining evidence.  The correspondence did not notify the Veteran a disability rating and effective date would be assigned because such notice is not pertinent in a claim for entitlement for SHAG.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because the pertinent VCAA notices in this case were completed prior to the initial AOJ adjudication denying the claims, the timing of each notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA examination and treatment records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

A VA examination was obtained in October 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a physical examination of the Veteran, a review of the pertinent medical records, and an interview with the Veteran regarding his physical difficulties and symptoms.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal criteria

Special Monthly Compensation- Aid and Attendance "L" rate

Special Monthly Compensation (SMC) is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation, i.e., "special" monthly compensation is payable. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(1), special monthly compensation is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need for regular aid and attendance.  

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352(a).

Special home adaptation grant (SHAG)

A Veteran can qualify for a grant for necessary special home adaptations (SHAG) if he is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 nor has previously received assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a), and is entitled to compensation for permanent and total service-connected disability which includes (1) the anatomical loss or loss of use of both hands, or (2) be due to 5/200 blindness in both eyes, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of inhalation injury, including but not limited to pulmonary fibrosis, asthma, and chronic obstructive pulmonary disorder. 38 C.F.R. § 3.809a(b) (2011).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Special Monthly Compensation- Aid and Attendance "L" rate 

The Veteran avers that he is entitled to "aid and attendance".  The Veteran is service connected for the following disabilities:  history of right knee degenerative joint disease status post total knee replacement associated with left below-the-knee amputation (100 percent disabling from April 13, 2006 to December 1, 2006 and 60 percent disabling from December 1, 2006), posttraumatic stress disorder (50 percent disabling from June 7, 1977), left below-the-knee amputation (40 percent from November 1, 1977, with periods of alternating 40 percent and 100 percent prior to that, from January 19, 1968), low back syndrome associated with left below-the-knee amputation (20 percent disabling from December 28, 1980), left mid lung field lesion (noncompensable from April 10, 1969), and left lumbar sympathectomy associated with left below-the-knee amputation (noncompensable from July 24, 1978).  He has a combined 90 percent disability rating effective from December 1, 2006, and a total disability rating for compensation purposes based on individual unemployability (TDIU) from November 1, 1977.  He is also in receipt of SMC, subsection (k), on account of anatomical loss of one foot from January 19, 1968.  (For the period from April 13, 2006 to December 1, 2006, he was in receipt of SMC, subsection (s), on account of history of right knee degenerative joint disease, status post total knee replacement, rated 100 percent, and additional service-connected disabilities (left below-the-knee amputation; low back syndrome; left mid lung field lesion, left lumbar sympathectomy, and PTSD), independently ratable at 60 percent or more.)
 
A claimant who is in receipt of SMC pursuant to section 1114(k) cannot establish entitlement to a second rate of SMC under section 1114(l) based on the need for aid and attendance unless the claimant's need for aid and attendance arises from a disability other than that for which the claimant is already in receipt of SMC under 1114(k).  38 C.F.R. § 3.350(a) (2011); Breniser v. Shinseki, No. 09-0728, 2011 WL 4346709 (Vet. App. Sept. 19, 2011).  Thus, in this case, in order for the Veteran to be eligible for SMC under 1114(l) based on the need for aid and attendance, the Veteran's need must be due to a disability other than his left below-the-knee amputation.

March 2006 and September 2009 VA medical records reflect that the Veteran uses a scooter for distant mobility.  The March 2006 record also reflects that the Veteran underwent a right knee replacement approximately six months earlier. 

An October 2006 VA examination report reflects that the Veteran reported that due to knee pain, he is not able to do many daily activities.  He reported that on a typical day, he sits and reads.  He "tinkers" in his garage, while sitting, several times a week.  He reported that he was able to take care of his own activities of daily living, with the exception of dressing.  He showers while sitting; he reported that he only showers while his wife is at home due to her concerns.  He also reported that he would be able to exit his home if there was a fire; however, he reported he would do so by crawling.  He is able to shave himself, feed himself, and wash himself.  His wife takes care of meal preparation and house cleaning.  Upon examination, the examiner noted that the Veteran was able to take his shirt and pants off, but did it "very slowly".  He walked with a cane, and he limped on the left side.  The examiner noted that the Veteran is able to ambulate for approximately ten minutes on his own and is able to leave his home whenever he desires; however, he chooses not to leave regularly because of pain.  The examiner noted that the Veteran's vision was 20/20 in the right eye and 20/20 in the left eye.  The Veteran's upper extremities were totally unremarkable with no muscle wasting, and with a full range of motion and good sensation. 

In a statement dated in March 2008, the Veteran stated that he uses a prosthesis on his left leg, and has had a knee replacement on the right knee.  He also reported that he uses an electric wheelchair and that a lift had recently been added to his house.  

The Board finds that the evidence of record is against a finding that the Veteran is entitled to SMC based on a need for aid and attendance.  Again, it is noted that disability due to the below-the knee amputation of the left leg is not for consideration in this regard.  Nevertheless, the evidence reflects that the Veteran is able to keep himself ordinarily clean and presentable.  He has full range of motion of the upper extremities, and he is not bedridden.  In addition, although his wife helps him dress and undress, he is able to do it himself, albeit slowly.  The evidence does not reflect that the Veteran, who can feed, shower, and groom himself, is so helpless as to need regular aid and attendance due to a disability other than that for which the claimant is already in receipt of SMC under 1114(k), his left below-the-knee amputation.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to SMC at the "L" rate based on a need for aid and attendance.  In addition, the evidence is against a finding that he has the anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.  The Veteran is not bedridden and is physically able to leave his home.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

SHAG

An October 2009 rating decision granted the Veteran entitlement to specially adapted housing (SAH); therefore, he does not meet the criteria for SHAG.  38 C.F.R. § 3.809a(a) specially precludes a Veteran from receiving SHAG if he is entitled to receive SAH.  As the Veteran is entitled to receive SAH, he is not entitled to receive SHAG.  

In addition, the Board notes that the evidence of record is against a finding that the Veteran is entitled to compensation for permanent and total service-connected disability of the anatomical loss or loss of use of both hands, 5/200 blindness in both eyes, or deep partial thickness burns that have resulted in contractures with limitation of motion, or residuals of inhalation injury, including but not limited to pulmonary fibrosis, asthma, and chronic obstructive pulmonary disorder.  Thus, he does not meet the criteria of 38 C.F.R. § 3.809a(b). 
 
The Board notes that, in his VA Form 9 dated in December 2009, the Veteran stated that he wished to continue his appeal because of what he considered to be contradictory decisions by the RO; the Veteran noted that he had been denied special home adaptation, but granted special adaptive housing.  The Board acknowledges that the terms may be confusingly similar to the Veteran; however, the benefits are different.  Entitlement to a certificate of eligibility for assistance in acquiring special home adaptations (a special home adaptation grant) is governed by 38 U.S.C.A. § 2101(b).  A certificate of eligibility for assistance in acquiring specially adapted housing is governed under 38 U.S.C.A. § 2101(a).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to special monthly compensation (SMC) at the "L" rate, based on the need for aid and attendance is denied.

Entitlement to a special home adaptation grant under 38 U.S.C.A. § 2101(b) is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


